Citation Nr: 1513841	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee strain.
 
2.  Entitlement to service connection for a left knee strain.
 
3.  Entitlement to service connection for a right ankle strain.
 
4.  Entitlement to service connection for a left ankle strain.
 
5.  Entitlement to an increased rating in excess of 30 percent for a gunshot wound of the right shoulder and upper arm.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In September 2012 and September 2014, the Board remanded the case for further development.  

The issues of entitlement to service connection for right and left knee strains, and right and left ankle strains are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record establishes that the gunshot wound of the Veteran's right shoulder and upper arm involves Muscle Groups I and II. 

2.  Throughout the period on appeal, the Muscle Group I and II injuries have been manifested by no more than moderate disability.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for a gunshot wound of the right shoulder and upper arm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes 5301, 5302, 5303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A February 2009 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in July 2009.  


VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Recognition is given to the fact that the remaining issues on appeal are being Remanded to ensure that the AOJ considered evidence submitted by the Veteran's attorney subsequent to issuing the Veteran a supplemental statement of the case in February 2013.  However, the records submitted by the attorney do not relate to the Veteran's gunshot wound of the right shoulder.  No useful purpose would be served in Remanding the increased rating claim.

VA provided the Veteran with several examinations to determine the nature and severity of his disability.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Historically, the Veteran's gunshot wound of the right shoulder and upper arm has been evaluated under Diagnostic Code 5303 for disability of Muscle Group III.  38 C.F.R. § 4.73 (2014).  The function of Muscle Group III is elevation and abduction of the arm to shoulder level and to act with muscles in Muscle Group II in forward and backward swing of the arm.  Diagnostic Code 5303.  The disability has been assigned a 30 percent rating for moderately severe disability of Muscle Group III.  In the remand portion of the September 2012 decision, the Board noted that despite multiple examinations, the injured muscle group was never expressly identified until a May 2011 VA examination, at which time the examiner indicated that the gunshot wound injury appeared to actually involve Muscle Groups I and II.  The function of Muscle Group I is upward rotation of the scapula and elevation of the arm above shoulder level.  Diagnostic Code 5301, 38 C.F.R. § 4.73 (2014).  The function of Muscle Group II is depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and to act with muscles in Muscle Group III in forward and backward swing of the arm.  Diagnostic Code 5302, 38 C.F.R. § 4.73 (2014).  

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b) (2014).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014). 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) (2014).  

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2014).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3) (2014).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4) (2014).  

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4) (2014).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2014).  38 C.F.R. 4.55 (2014).

A through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  Further, in situations wherein there are two or more through and through wounds, the Court has clearly held that such wounds are to be separately rated.  Jones v. Principi, 18 Vet. App 248 (2008).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  

Initially, the Board observes that the Veteran's gunshot wound of the right shoulder and upper arm involves the dominant right.  Only the rating criteria pertaining to the dominant shoulder girdle and arm will thereby be considered.

The Veteran's service treatment records show he sustained a gunshot wound to the right shoulder on October 23, 1967.  The wound was debrided and dressed using local anesthesia and described as a tangential gunshot wound without fracture or neurovascular deficit.  A clinical record cover sheet reflects a gunshot wound to the right posterior shoulder with no artery or nerve involvement.  On October 25th, the Veteran was transferred to the evacuation hospital.  On October 27th, the Veteran underwent a delayed primary closure using local anesthesia with no complications.  The Veteran was discharged to duty on November 8th.

On VA examination in April 1970, there was a transverse citratric with retraction of the underlying tissue that extended from the lateral aspect of the right scapula to the posterior deltoid area and extending on to the medial aspect of the right upper arm.  There was no muscle loss of the right scapula or deltoid.  There was full range of motion in all directions.  There was no crepitation or effusion.  The gunshot wound of the right should and upper arm was described as being asymptomatic.  

Referencing the service treatment records and VA examination, a May 1970 rating decision granted service connection for a gunshot wound of the right shoulder and forearm.  A 20 percent rating was assigned under Diagnostic Code 5303.  There was no explanation provided as to why Diagnostic Code 5303 was used.  

A June 2002 rating decision increased the rating assigned for the Veteran's gunshot wound of the right shoulder and forearm to 30 percent.  The RO discussed the findings of a March 2002 VA examination wherein the Veteran was found to pain on motion, stiffness and difficulty lifting his arm.  However, he retained a nearly full range of motion and did not have any noticeable atrophy of the shoulder or upper arm muscles.

The Veteran filed his claim for an increased rating in November 2008.



While VA medical records do not show any complaints or findings specific to the gunshot wound of the right shoulder and upper arm, the Veteran was afforded VA examinations in March 2009, May 2011, December 2011, November 2012, and December 2012.

At the March 2009 examination, the Veteran complained of pain and weakness in the right shoulder.  Repetitive use testing of the joint did not indicate any weakness.  X-rays were normal.  The diagnosis was an old gunshot wound of the right shoulder with tendinitis/bursitis.  

At the May 2011 examination, the Veteran complained of pain, weakness, and fatigue of the right shoulder.  Repetitive use testing did not indicate any weakness.  Examination showed 4/5 strength of Muscle Groups I and II and 5/5 strength of Muscle Groups III to VI.  The examiner stated that, based on examination and location of the injury, Muscle Groups I and II appeared to be involved and the disability appeared to be moderate because there was difficulty with repetitive use of the right shoulder, lifting, raising, and overhead use.  The examiner noted that there appeared to be mild to occasionally moderate loss of power and weakness but no impairment of coordination or uncertainty of movement.  The examiner noted that there was evidence of carpal tunnel syndrome but opined that a through-and-through wound would result in an axillary type nerve injury rather than carpal tunnel syndrome and thus it was not secondary to the gunshot wound of the right shoulder and upper arm.

At the December 2011 examination, repetitive use testing did not show weakened movement, excess fatigability, or incoordination, and muscle strength of the right shoulder was 5/5 in both abduction and forward flexion.  

At the November 2012 examination, the examiner indicated that the gunshot wound of the right shoulder and upper arm involved Muscle Group II and that there was no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Examination showed 4/5 strength in abduction.  The examiner noted that range of motion of the shoulder was excellent and there was no weakness.  

At the December 2012 examination, the examiner indicated that the gunshot wound of the right shoulder and upper arm involved Muscle Group II, and that there were entrance and exit scars indicating a track of missile through one or more muscle groups.  The examiner noted that there was no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Examination showed 5/5 strength in abduction.  The examiner noted that range of motion of the shoulder was excellent and there was no weakness.  


To begin with, the Board finds that rating the Veteran's right shoulder gunshot wound under Diagnostic Code 5303 is not warranted.  The earlier examination reports did not identify the muscle groups involved in the gunshot wound.  The initial 1970 rating decision likewise made no actual determination that Muscle Group III was involved.  The RO appears to have randomly chosen Muscle Group III as it was one of the groups that could be involved in the shoulder wound.  However, as discussed above, the more recent examinations have clearly indicated that the gunshot wound involved Muscle Groups I and II.  A change in rating the Veteran's gunshot wound of the right shoulder and upper arm under Diagnostic Codes 5301 and 5301 is therefore appropriate.

In changing the rating codes used to rate the Veteran's right shoulder disability, the Board has considered the implications of the change in diagnostic codes for this portion of the appeal period and recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's disability had remained in effect for more than 10 years and, thus, is protected under 38 U.S.C.A. § 1159.  Consideration must be given as to the change in the assignment of the Diagnostic Code used in rating his disability was analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d) and 3.957.

It consistently has been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In June 2011, both the Veterans Court (Court) and the Federal Circuit Court considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); see also Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).

In Murray, the Veteran had initially been assigned a compensable rating for a left knee disability under the rating code for instability for more than 10 years. Subsequently, the RO changed the rating code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  The Court determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed despite the application of a new Diagnostic Code.

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified. Following the more recent VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when the VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at p.p. 7-8.  The Federal Circuit noted that 
§ 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id., at p. 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service connected even though the Diagnostic Code may have changed.  Id., at p. 9.

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id., at p. 10.  The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel ) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence). Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result. Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The facts of the present case are squarely on point of those in Read.  When the gunshot wound of the Veteran's right shoulder and upper arm disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  The examination reports since 2011 have now shown that the gunshot wound involved Muscle Groups I and II.  These reports fails identify any involvement or residuals related to Muscle Group III.  The propriety in changing the Diagnostic Codes is therefore appropriate.  Moreover, as will be discussed below, the overall rating assigned to the Veteran's shoulder disability remains unchanged, which negates any question of there being a rating reduction.

Specifically, throughout the period on appeal, the Muscle Group I and II injuries have been manifested by no more than moderate disability.  It is true that the Veteran complained of weakness and fatigue of the right shoulder along with pain on motion.  However, examinations found muscle strength to be only slightly decreased at 4/5.  The May 2011 examiner clearly stated that there was mild to occasionally moderate loss of power and weakness but no impairment of coordination or uncertainty of movement.  The November 2012 examination described the Veteran's range of motion of the right shoulder as excellent and without weakness.  Similar findings were made on examination in December 2012.

Given these findings, the Board concludes that assessment of the cardinal signs and symptoms of muscle disability to be most probative in this case.  Hayes v. Brown, 5 Vet. App. 60 (1993).  That examiner also described the disability as moderate because there was difficulty with repetitive use of the right shoulder, lifting, raising, and overhead use.  There is no indication of moderately severe disability of any muscle.  

With respect to the type of injury, although the Veteran's injury is from a through-and-through wound due to a high velocity missile, and that the wound was debrided, there is no evidence of prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Historically, although there is evidence of in-service treatment for the wound, there is no record of hospitalization for a prolonged period with consistent complaints of cardinal signs and symptoms of muscle disability, or evidence of an inability to keep up with work requirements.  The service treatment records show the wound was debrided followed by a delayed primary closure four days later and discharge to duty less two weeks later.  Post-service records show the Veteran retired in 2006 with no indication that the disability prevented him from keeping up with work requirements.  Lastly, in terms of objective findings, there is no evidence of palpable loss of deep fascia or muscle substance.  Also, tests of strength, endurance, and coordinated movements compared with the corresponding muscles of the uninjured side do not indicate severe impairment of function.  

There are no other signs of severe muscle damage such as x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile, adhesion of a scar to the scapula, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle.  While the record indicates diminished muscle excitability to pulsed electrical current in electro-diagnostic tests, that finding has been attributed to carpal tunnel syndrome, which an examiner indicated is not secondary to the gunshot wound.  

Thus, the totality of the evidence establishes that the Veteran's gunshot wound of the right shoulder and upper arm more nearly approximates moderate muscle disability of Muscle Group I and II under 38 C.F.R. § 4.56(d).  The Board reiterates that a through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  In assigning each a rating for moderate injury, that would result in a 10 percent rating for Muscle Group I under Diagnostic Code 5301 and a 20 percent rating for Muscle Group II under 5302.  Such would result in a combined rating of 28 percent, which would be rounded up to 30 percent.  See 38 C.F.R. § 4.25. 

The Board acknowledges that the Veteran suffered a traumatic injury to his right shoulder and is sympathetic to his situation.  However, there is simply no objective evidence of moderately severe muscle disability.  The Board has considered whether other applicable rating criteria may enable a higher rating.  However, as discussed at length above, Diagnostic Codes 5301 and 5302 are the only ones specific to the muscle injury the Veteran has that allow for a higher  percent rating, and there are no other relevant diagnostic codes for consideration.

The Board has considered whether there is a separate compensable right shoulder disability resulting from the gunshot wound of the right shoulder and upper arm.  However, the Veteran's limitation of motion is not compensable under Diagnostic Code 5201, and there is no evidence of ankylosis or other impairment of the right shoulder and arm to warrant a separate compensable rating under Diagnostic Code 5200, 5202, or 5203.  Thus, a separate compensable rating for any other right shoulder disability is not warranted.  A scar associated with the gunshot wound is separately rated but that issue is not before the Board.

In conclusion, an increased rating in excess of 30 percent for a gunshot wound of the right shoulder and upper arm is not warranted at any time during the rating period.  The preponderance of the evidence is against the claim.  The claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the schedular evaluation is inadequate, thus requiring referral to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected gunshot wound of the right shoulder and upper arm, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability (TDIU) due in part to the service-connected gunshot wound of the right shoulder and upper arm under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An increased rating in excess of 30 percent for a gunshot wound of the right shoulder and upper arm is denied.


REMAND

Regrettably, the Board finds that due process requires another remand on the claims for service connection.

In the September 2014 remand, the Board requested that the AOJ obtain all outstanding VA treatment records since October 2011 and readjudicate the claims with consideration of the updated VA treatment records and evidence submitted by the Veteran's representative after the issuance of the February 2013 supplemental statement of the case.

In a January 2015 statement, the Veteran's representative asserted that there is no indication that the AOJ considered the evidence submitted after the issuance of the February 2013 supplemental statement of the case.  After review, the Board agrees.

While the AOJ obtained updated VA treatment records and readjudicated the claims, it is unclear whether the AOJ considered the evidence submitted by the representative after the issuance of the February 2013 supplemental statement of the case.  In the December 2014 supplemental statement of the case, the AOJ only listed as evidence VA treatment records since October 2011, noting that that was the only evidence received since the September 2014 remand.  In the reasons and bases section for each claim, the AOJ noted that the Board had requested updated VA treatment records, that those records were obtained and reviewed, and that there was no evidence in those records that warranted a change in the previous decision.  Adding to the uncertainty, in the reasons and bases section for the increased rating claim, the AOJ specified that evidence received since the September 2012 remand had been reviewed.

Given the above, the AOJ is asked to readjudicate the claims, with specific consideration of the evidence submitted by the Veteran's representative after the issuance of the February 2013 supplemental statement of the case, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

Readjudicate the claims, with specific consideration of the evidence submitted by the Veteran's representative after the issuance of the February 2013 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


